People ex rel.  Rodriguez v Warden, Riker's Is. Correctional Facility (2015 NY Slip Op 01907)





People ex rel.  Rodriguez v Warden, Riker's Is. Correctional Facility


2015 NY Slip Op 01907


Decided on March 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2015-01607

[*1]The People of the State of New York, ex rel. John M. Rodriguez,	DECISION, ORDER & JUDGMENT on behalf of Youna Singh, petitioner,
vWarden, Riker's Island Correctional Facility, etc., respondent.


John M. Rodriguez, New York, N.Y., petitioner pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano,
Daniel Bresnahan, Jonathan V. Brewer of counsel), for respondent.
Writ of habeas corpus in the nature of an application for bail reduction upon Queens
County Indictment No. 10226/14.
ADJUDGED that the writ is sustained, without costs or disbursements, and bail on

Queens County Indictment No. 10226/14 is reduced to the sum of $25,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $25,000 or has deposited that sum as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his agent, is directed to immediately release the defendant.
SKELOS, J.P., BALKIN, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court